Por ouaNto el once de marzo último esta corte dictó úha resolución que dice: “No apareciendo de la prueba presen-tada que el trabajo hecho como abogado por el peticionario comprenda el período de dos años como requiere la ley, no lia lugar a admitirlo sin examen al ejercicio de su profesión de abogado.”
Por cuanto el diez y siete del propio mes de marzo con-siderando el tribunal la nueva solicitud y los nuevos docu-mentos presentados por el peticionario, decidió que: “No demostrando la nueva solicitud del peticionario y la prueba acompañada que el dicho peticionario practicara activa-mente durante el año 1924, visto el caso Ex parte Días Collazo, 20 D.P.R. 448, no ha lugar,” y
Por cuanto los nuevos documentos archivados por el peti-cionario sólo revelan, liberalmente apreciados, un ejercicio activo por parte del peticionario de la profesión de abogado en la Corte Federal a partir de diciembre de 1924.
*1061Por taNto, ratificando las resoluciones anteriores, se de-clara no haber lngar a admitir al peticionario al ejercicio de su profesión de abogado sin examen.
El Jnez Asociado Sr. Wolf disintió.